McLEESE, Associate Judge,
dissenting:
I would reverse the order of the CRB. In my view, there was not substantial evi*356dence to support the finding that Mr. Boone’s current condition is medically causally related to the workplace injury Mr. Boone suffered in May 1999. I therefore respectfully dissent.
In concluding that the ALJ’s finding was supported by substantial evidence, the court relies on four pieces of evidence: (1) Mr. Boone’s back problems began in November 1998; (2) Mr. Boone testified that his condition got worse after the May 1999 injury; (3) medical reports indicate that Mr. Boone received treatment after the May 1999 injury; and (4) the ALJ reasonably discredited the report of Pepco’s independent medical examiner, because those results were worded in terms of “direct” causation, which is not legally required. Ante at 355. I do not view this evidence as providing adequate support for the ALJ’s finding, particularly when considered in light of the administrative record as a whole.
First, the fact that Mr. Boone had a back injury in November 1998 does not contribute to an inference that his current condition was aggravated by what happened in May of 1999. Rather, it simply poses the question: is Mr. Boone’s current condition solely a product of the first injury, or other problems, or is his current condition worse because of what happened in May of 1999?
Second, Mr. Boone’s aggravation testimony was both equivocal and vague. At first, Mr. Boone said that his back felt “the same” after the May 1999 incident. Then he said, without providing detail, that the May 1999 incident “just aggravated it more.” In the absence of additional evidence providing some closer connection between the symptoms that Mr. Boone felt after the May 1999 incident and Mr. Boone’s current condition, this testimony does not adequately support a finding of causation.
Third, although it is true that medical records indicate that Mr. Boone received treatment for back problems after May 1999, the records undermine rather than support a conclusion that the May 1999 injury was the (or even a) reason for that treatment. For example, a 2003 report from Dr. Johnson, Mr. Boone’s treating physician, states that Mr. Boone’s attorney had raised the question whether Mr. Boone’s condition was related to the May 1999 injury, but goes on to say that there had been no prior indication in Dr. Johnson’s records of any May 1999 injury.
Fourth, I agree that the ALJ reasonably discredited the independent medical examiner’s report because “direct” causation is not required. The rejection of that report, however, is not affirmative evidence supporting a finding of causation.
Finally, Mr. Boone’s case was substantially weakened by the testimony of Mr. Boone’s own expert, who attributed Mr. Boone’s condition to the November 1998 injury. Mr. Boone’s expert did not even seem to be aware of the May 1999 injury.
For these reasons, I conclude that the evidence before the ALJ was not sufficient to permit a reasonable mind to find that Mr. Boone established by a preponderance of the evidence that his current condition was medically causally related to the May 1999 injury. I would therefore reverse.